ROBINSON, J.
Epitomized Opinion
Shafer and Streicher were bidders for a contract to improve in a certain manner, a portion of, an inter-county highway in Wyandot County, and Shafer was granted the contract some 30 days after the receiving of the bids, contrary, as claimed by Streicher, to 1206 G. C., which provides a 10-day limit. Shafer claims that the work contemplated in the contract was not of the nature provided for by 1206 G. C., but was resurfacing and reconstruction as authorized by 1224 G. C., and the evidence seems to bear him out in his contention.
The Court of Appeals enjoined the Highway Commissioner from proceeding under the contract, but it was held by the Supreme Court, in reversing the judgment:
,1. The provisions of 1206 G. C., by the apt language of that section, are applicable to improvements instituted by a resolution of the commissioners of a county, or the trustees of a township, and there is nothing in that section, or in any other sections of Part First, Title III, Division II, Chapter 18, G. C., entitled State Highway Department, which makes them applicable to resurfacing or reconstructing, conducted by the State Highway Commissioner under 1224 G. C.